Title: From George Washington to John Hancock, 11 January 1776
From: Washington, George
To: Hancock, John



Sir
Cambridge 11th January 1776

every Account I have out of Boston Confirms the embarkation of troops mentiond in my Last, which, from the Season of the year and other Circumstances must be destined for Some expedition to the Southward of this—I have therefore thought it prudent to Send Major General Lee to New york, I have given him Letters reccomendatory to Governor Trumbull, & to the Committee of Safety at Newyork—I have good hopes that in Connecticut, he will get many volunteers, who I have Some reason to think will accompany him on this expedition, without more expence to the Continent, than their mentainance but Should it be otherwise, and that they Shoud expect pay, I think it is a trifleing Consideration when put in Competition with the importance of the object, which is, to put the City of Newyork Such parts of the North River, & Long Island as to him Shall Seem proper, in that State of defence which the Season of the year & Circumstances will admit of So as, if possible to prevent the enemy from forming a Lodgment in that Government,

which I am affraid Contains too many persons disaffected to the Cause of Liberty & America—I have allso wrote to Lord Stirling, to give him all the Assistance, that he Can, with the troops under his Command, in the Continental Service, provided it does not interfere, with any orders he may receive from Congress relative to them.
I hope the Congress will approve of my Conduct in Sending General Lee upon this expedition—I am Sure I mean it well, as experience teaches us that, it is much easier to prevent an enemy from posting themselves, than it is to dislodge them after they have got posession.
the evening of the 8th instant a party of our men under the Command of Major Knoulton were orderd to go and burn Some houses, which Lay at the foot of Bunkers hill, & at the head of Charles town, they were allso orderd to bring of the Guard which we expected Consisted of an Officer & 30 men—they Crost the Milldam about half after eight ô clock, & gallantly executed their business, haveing burnt eight houses, & brought with them, a Serjeant and four privates of the 10th Regiment, there was but one man more there who makeing Some resistance, they were obliged to dispatch—the gun that Killd him, was the only one that was discharged by our men, tho Severall hundreds were fired by the enemy from within their works, but in So Confused a manner that not one of our people was hurt.
Our Inlistments go on very heavily. I am with great respect Sir your most Obedient Humble Servant

Go: Washington

